Citation Nr: 0804959	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate cancer, to include whether a rating higher than 60 
percent is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1992.  

A November 2004 rating decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO) 
proposed to reduce the veteran's 100 percent rating for his 
prostate cancer to 40 percent under the provisions of 38 
C.F.R. § 3.105(e).  A February 2005 RO decision formally 
reduced his rating to 40 percent, effective May 1, 2005.  
Thereafter, a September 2005 RO decision increased his 
disability rating to 60 percent, effective May 1, 2005.  He 
appealed to the Board of Veterans' Appeals (Board), 
contesting the reduction and, in the alternative, requesting 
a rating higher than 60 percent.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in August 2007.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted additional 
evidence, and RO consideration of that evidence was waived in 
writing.  38 C.F.R. § 20.1304.

Further apparent is that the veteran seeks entitlement to an 
increased rating for a left shoulder disability and 
entitlement to service connection for depression, claimed as 
secondary to service-connected prostate cancer.  Inasmuch as 
these issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.



2.  Since undergoing prostatectomy in May 2004, the veteran 
has had no local recurrence or metastasis of prostate cancer; 
his residual symptoms of voiding dysfunction are manifest by 
considerable urine leakage requiring the use of multiple pads 
during the day; he does not have renal dysfunction.

3.  There is no evidence of the veteran's prostate disability 
causing such an unusual or exceptional disability picture as 
to warrant evaluation on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  Criteria are not met for restoration of a 100 percent 
rating for prostate cancer.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.105(e), 4.115a, 
4.115b, Diagnostic Code 7528 (2007).

2.  Criteria are not met for a rating higher than 60 percent 
for prostate cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, 
Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2005 and June 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim of continued entitlement 
to a 100 percent rating for residuals of prostate cancer, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was provided to the veteran in May 2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  Because the 2005 
notice letters to the veteran only generally requested that 
he submit evidence showing that he continued to meet criteria 
for a 100 percent rating, the letters are defective under 
Vazquez-Flores.  The Board finds, however, that the veteran 
is not prejudiced by receiving only general notice at the 
outset of his claim process because he was subsequently 
advised of the specific diagnostic code criteria that must be 
met to continue a 100 percent rating and he has shown actual 
knowledge of the criteria necessary to substantiate his 
claim.  Specifically, the veteran has participated in the 
appeals process and presented testimony before the Board with 
particular focus on the criteria needed to restore a 100 
percent rating so as to show his understanding of the 
evidence needed to substantiate his claim.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, the 
claim was readjudicated by way of a May 2007 Supplemental 
Statement of the Case, making all notices pre-decisional as 
per Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
As such, the Board finds that all duty to notify requirements 
have been met.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before the Board in August 
2007.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the 
veteran's claim.

The veteran contends that a 100 percent rating for prostate 
cancer should be continued because he experiences such severe 
incontinence that he has to change absorbent padding 
approximately every one and half hours notwithstanding the 
use of medication.  He credibly testified before the Board 
that he continues to work as a teacher on a full-time basis, 
but is embarrassed by his condition.  The veteran 
acknowledges that his prostate cancer is in remission 
following a prostatectomy.

First, the Board looks to the RO's proposed reduction in 
rating.  It is important to note that the veteran does not 
dispute that the RO followed appropriate notice requirements.  
He only argues that the 100 percent rating should be 
continued.

A review of the record reveals that the RO proposed reduction 
in rating in a November 2004 letter to the veteran and 
advised him of his rights and responsibilities should be 
disagree with the proposed reduction.  The veteran responded 
by submitting additional evidence, but did not request a 
hearing at that stage.  Ultimately, the rating was reduced to 
60 percent effective May 2005.  There is no evidence that RO 
impermissibly shifted the burden of proof to the veteran to 
show that his disability had increased (as opposed to the RO 
showing that it was not as severe), except when determining 
whether he is now entitled to a rating higher than 60 
percent.  As such, the Board finds that the RO's decision to 
reduce the veteran's rating is not void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320, 324- 25 (1995), citing 38 
C.F.R. § 3.344. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant, under 38 
C.F.R. § 4.115b, Diagnostic Code 7527.  As noted above, the 
veteran's predominant complaint is that experiences severe 
voiding dysfunction.  The medical evidence supports this 
contention.

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local recurrence or 
metastasis, the disability will be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The veteran was granted service connection for prostate 
cancer based on presumptive exposure to Agent Orange during 
his service in Vietnam.  A 100 percent evaluation was 
assigned from March 22, 2004, to April 30, 2005, and as 60 
percent rating has been assigned thereafter.  

Reports from private doctors show that the veteran underwent 
a needle biopsy of the right prostate in March 2004.  The 
findings revealed adenocarcinoma and high grade prostatic 
intraepithelial neoplasia.  In May 2004, a radical 
prostatectomy was performed.  His post-operative recovery was 
complicated by a right lymphocele which became infected and 
was later drained.  There is no indication from 
the medical evidence that the cancer recurred following 
surgery.  

Subsequent medical records, which include a November 2004 VA 
examination report, show that the veteran's prostate-specific 
antigen (PSA) tests have decreased to normal following 
prostatectomy.  The veteran, however, complains of pain in 
his right groin which radiates into his right testicle.  He 
has also reported residuals of urinary incontinence, nocturia 
four to five times a night and erectile dysfunction.  The 
diagnostic impressions were post-radical prostatectomy for 
adenocarcinoma of the prostate; right groin pain and 
testicular pain, secondary to adhesions as a result of 
lymphatic infection, secondary to surgery; urinary 
incontinence; and, erectile dysfunction.   

There is no indication from the medical evidence that the 
veteran has experienced renal dysfunction since prostate 
surgery.  As such, his post-operative residuals of prostate 
cancer are rated based on voiding dysfunction.  It is 
important to note that the 60 percent rating currently in 
effect based on voiding dysfunction is the highest schedular 
rating available under Diagnostic Code 7528.  Consequently, 
the Board must consider whether a higher rating may be 
assigned on an extra-schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected prostate cancer and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board fully and sympathetically acknowledges 
that the veteran experiences embarrassment because of his 
voiding function; however, it cannot find that this rises to 
the level of an exceptional or unusual factor so as to award 
a higher rating outside of the schedule of ratings.  The 
veteran continues to work on a full-time basis 
notwithstanding his voiding dysfunction.

The evidence of record also shows that the veteran has not 
required frequent periods of hospitalization for his prostate 
disability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by incontinence and the need for absorbent 
padding has an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 60 percent evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating cannot be assigned either on 
a schedular or extra-schedular basis.

Therefore, following a complete review of the RO's proposed 
reduction in light of the medical evidence and credible 
testimony of the veteran, the Board finds that criteria are 
not met for a restoration of the previously assigned 100 
percent rating.  Additionally, criteria are not met for 
assignment of a rating higher than 60 percent.  Because the 
preponderance of the evidence is against a rating higher than 
60 percent as of May 1, 2005, there is no doubt to be 
resolved in the veteran's favor pursuant to 38 C.F.R. § 4.3.  
Consequently, the Board finds that the reduction in rating 
for prostate cancer from 100 percent to 60 percent was proper 
and a rating higher than 60 percent is denied.


ORDER

Entitlement to restoration of a 100 percent rating, and to a 
rating higher than 60 percent for the residuals of prostate 
cancer, is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


